Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 was filed after the payment date of the issue fees on 7/6/2021, with an RCE not entered and a request for review entry as a QPID.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The examiner reviewed the reference cited and it does intervene with the reasons for allowance made of record on 4/22/2021, which especially involves the number and pattern of conductors and an insulation block in a winding of a motor. 
Allowable Subject Matter
Claims 1-5 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator comprising a stator core and a winding wound around the stator core in wave winding, 
wherein the winding has an assembly of a plurality of covered wires, and an outer cover film that surrounds and covers the assembly and contains thermosetting resin, 
wherein the plurality of covered wires are eight covered wires located at eight positions arranged in three columns and three rows except for a center located at a second column and second row, 
wherein each of the plurality of covered wires has a conductor and an insulating film surrounding and covering the conductor, and 
wherein each of the plurality of covered wires has a wire width of 1.5 mm or less..
th wire at the center is vacated.  
(1) is a special conductor for use in an electric motor (2) is a coated wire and is not found in the art for the electric motor stator art and further, it is not a pattern of 8 wires in three columns and three rows 
A combination of (1) and (2) would involve non-analogous art and (2) does not involve a winding of a stator, but a multi-connector wire or a pattern of wires of three columns and three rows, except for a center location located at a second column and second row.  The system of (2) is a way of fusing together twisted wires around a “something in the middle to make the outer parts harmonize.”  
invention (2) 
    PNG
    media_image1.png
    145
    219
    media_image1.png
    Greyscale

invention (1) 
    PNG
    media_image2.png
    177
    210
    media_image2.png
    Greyscale

Further, some other items are missing from the combination including a winding wound around the stator core in wave winding, and wherein each of the plurality of covered wires has a wire width of 1.5 mm or less, and wherein the plurality of covered wires are eight covered wires 
Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2--5 and 9-16 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 30, 2021